DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The previous Restriction Requirement has been withdrawn in view of applicant’s traversal.

Response to Supplemental Response/Amendment
This Office Action is responding to applicant’s supplemental response/amendment filed on 6/14/2022.  Claims 1-3, 6, 14-16, and 19-22 have been amended.  Claims 23 has been newly added.  Claims 4-5, 8-13, and 17-18 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Pedro Rojas on 6/15/2022.  See Interview Summary for all details of authorization to amendment.
The application has been amended as follows: 
In claim 15, line 2, delete “a ring shaped” and replace with --a ring-shaped--.
In claim 15, line 2, delete “the ring shaped” and replace with --the ring-shaped--.

Allowable Subject Matter
Claims 1-3, 6-7, 14-16, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 23, the art of record when considered alone or in combination neither anticipates nor renders obvious a sterile cover for covering medical equipment and a method thereof, comprising a barrier section having a central opening wherein the central opening comprises a plurality of flexible branches arranged in a circular arrangement, in combination with all other features recited in the claims.
Regarding dependent claims 2-3, 6-7, and 14-15, they are allowed due to their dependencies on independent claim 1.
Regarding independent claims 16 and 20, the art of record when considered alone or in combination neither anticipates nor renders obvious a sterile cover for covering medical equipment and a method thereof, comprising a barrier section having a central opening, wherein the central opening comprises one or more cutouts extending from the central opening, and wherein the are configured to be rotatably engaged with corresponding one or more keys formed in the connection portion of the sterile component such that the one or more cutouts function as a locking mechanism that removably secures the sterile barrier or drape to the sterile component, in combination with all other features recited in the claims.
Regarding dependent claims 19 and 21-22, they are allowed due to dependencies on their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonny of US 2018/0200014 discloses an analogous drape (22), Figure 2 illustrates a barrier section having a central opening being circular.  Bonny does not disclose the circular central opening comprises a plurality of flexible branches arranged in a circular arrangement.  Bonny does not disclose the circular central opening comprises one or more cutouts extending from the central opening, and wherein the are configured to be rotatably engaged with corresponding one or more keys formed in the connection portion of the sterile component such that the one or more cutouts function as a locking mechanism.
Beira of US 2018/0000472 discloses an analogous drape (28), Figure 15 illustrates a barrier section (29) having a central opening being circular (see Figure 17).  Biera does not disclose the circular central opening comprises a plurality of flexible branches arranged in a circular arrangement.  Biera does not disclose the circular central opening comprises one or more cutouts extending from the central opening, and wherein the are configured to be rotatably engaged with corresponding one or more keys formed in the connection portion of the sterile component such that the one or more cutouts function as a locking mechanism.
Okajima of US 2021/0220070 discloses an analogous drape (100), Figure 4 illustrates a barrier section (401) having a central opening being circular.  Okajima does not disclose the circular central opening comprises a plurality of flexible branches arranged in a circular arrangement.  Okajima does not disclose the circular central opening comprises one or more cutouts extending from the central opening, and wherein the are configured to be rotatably engaged with corresponding one or more keys formed in the connection portion of the sterile component such that the one or more cutouts function as a locking mechanism.
Pennoyer of US 2018/0289438 discloses an analogous drape (1000), Figures 3a-3b and 4 illustrates a barrier section (1012c) having a central opening (1012b) being circular.  Pennoyer does not disclose the circular central opening comprises a plurality of flexible branches arranged in a circular arrangement.  Pennoyer does not disclose the circular central opening comprises one or more cutouts extending from the central opening, and wherein the are configured to be rotatably engaged with corresponding one or more keys formed in the connection portion of the sterile component such that the one or more cutouts function as a locking mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMTU T NGUYEN/Primary Examiner, Art Unit 3786